Argued May 7, 1924.
The intervening appellee, a public service company, desiring to exercise the authority to appropriate property conferred by the Act of May 21, 1921, P.L. 1057, filed its petition so stating, with the commission, pursuant to the provision "That before any such company shall exercise the power conferred by this subsection, the Public Service Commission of the Commonwealth of *Page 509 
Pennsylvania, upon application of such company, shall have found and determined, after public hearing, that the service to be furnished by said company through the exercise of said power is necessary or proper for the service, accommodation, convenience, or safety of the public." Appellants, who own the land over which it is proposed to construct the transmission line in question, filed a protest, or answer. A public hearing was held and evidence received on behalf of both parties. After consideration of the matter, a certificate was issued as prayed for. This appeal followed.
There is evidence of necessity to increase the capacity of the power company's existing transmission and distribution systems, supporting the commission's action. The granting of the certificate determines neither the validity nor the scope of subsequent proceedings by eminent domain; it evidences only the preliminary approval by the regulatory body to whom general regulation of the service of such companies was entrusted as specified in the statute. As the subject has been so recently considered by this court in Biddle v. Commission, 81 Pa. Super. 350,354, and Kulp v. Commission, 82 Pa. Super. 83, more need not be said now.
Appeal dismissed.